Citation Nr: 1401976	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to October 1971 and November 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for bilateral chondromalacia patella of the knees.  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was previously before the Board in May 2010 and April 2013, and was remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that additional development to clarify the opinion of the May 2013 VA examiner is necessary.  

The VA examiner provided a detailed recitation of the evidence considered in the DBQ examination and opinion reports.  However, when rendering her opinion, she indicated that certain documents were not available for her review, to include reports from the Veteran's recent knee replacement surgery, and seemed to suggest that there was no corroborative evidence of the Veteran having undergone prior arthroscopic surgery in 2000 and 2006.  She also stated the report of a 2000 MRI was not available for review.  Review of the electronic record reveals that records pertaining to the Veteran's knee replacement have been obtained.  In addition, records from Lakeview Orthopaedic dating from 2000 to 2003 include the 2000 surgical report and a September 2000 MRI report.  

Moreover, the Veteran's representative argues that the examiner did not following the instructions in the prior remand to "accept the premise that the Veteran suffered from knee pain in service" because she noted that the service treatment records did not document the bilateral knee pain during officer candidate school training in 1969.  However, the Board notes that later in the report, the examiner did address the Veteran's history and at one point suggested the condition in service was a knee strain.  Clarification that the examiner, did, in fact, accept the premise of knee pain in service when rendering her opinion will be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the May 2013 examination, if available.  The examiner should again review the claims file, to specifically include the records from Lakeview Orthopaedics dating from 2000 to 2003 (including the surgical report and MRI in 2000) as well the records from Dr. Messieh concerning the Veteran's knee replacement surgery.  Thereafter, the examiner should provide an addendum opinion addressing the following:

a. When rendering your opinion in May 2013, did you accept the premise that the Veteran suffered from knee pain in service?  If not, please reconsider your opinion to accept that premise.

b. Does reivew of the medical records not considered in your prior opinion change your opinion?  In other words, after review of the record, to include the additional evidence, is it at least as likely as not (50/50 probability) that the Veteran's right and/or left knee disabilities arose during service or are etiologically related to the Veteran's military service, to include the Veteran's report of bilateral knee pain during training exercises while the Veteran was in Officer Candidate School in 1969.  The examiner must provide the reasoning for the opinions rendered.

2.  After completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and be afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


